                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


       SBFO OPERATOR NO. 3, LLC, et al., )
                                         )
               Plaintiffs                )
                                         )
           vs.                           )                 Case No. 4:19-cv-03271-JAR
                                         )
       ONEX CORPORATION, et al.,         )
                                         )
               Defendants.               )
                                         )

                            MEMORANDUM AND ORDER

       Currently before the Court is a Motion for Clarification filed by Defendants Onex

Corporation and Onex Partners IV, LP. (Doc. 22.) Those defendants represent that Plaintiffs’

counsel stated to them that their corporate disclosure statements did not comply with Local Rule

2.09. (Doc. 22 at ¶ 2.) However, no objection or issue has been raised before this Court.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs shall, within seven (7) days of the date of

this order, file a memorandum stating whether and why they believe the corporate disclosure

statement filed by Onex Corporation and Onex Partners IV, LP. do not comply with the local rule,

including any supporting case law.

       Dated this 11th day of February, 2020.



                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE
